, Inc., (Appellee/Cross-
                                                                Appellant)Appellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 29, 2014

                                     No. 04-09-00403-CV

                              THE CITY OF SAN ANTONIO
                                Appellant/Cross-Appellee

                                              v.

                            KOPPLOW DEVELOPMENT, INC.
                                Appellee/Cross-Appellant

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2004-CI-08167
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
       On March 21, 2014, the appellant/cross-appellee City of San Antonio filed a motion for
rehearing and a motion for en banc reconsideration. The Court requests that the appellee/cross-
appellant Kopplow Development, Inc. file a response pertaining only to the second argument on
rehearing on or before June 18, 2014. See TEX. R. APP. P. 49.2.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court